Citation Nr: 1112122	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to June 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran appealed the Board's January 2010 decision denying the Veteran's service connection claim for tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Remand the Board Decision (Joint Motion).  In a December 2010 Order, the Court granted the motion, vacated the Board's January 2010 decision and remanded the matter to the Board for action consistent with the Joint Motion.

The Board observes that a private audiologist submitted a medical opinion in March 2011.  The Veteran did not provide a waiver of initial AOJ review of this evidence.  Nonetheless, the Board will not refer this evidence to the AOJ, because the benefit to which the evidence relates can be granted in full on appeal without such referral.  See 38 C.F.R. 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.


FINDING OF FACT

The evidence is at least in equipoise on whether the Veteran's current tinnitus is etiologically related to active military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran contends that his tinnitus was caused by exposure to loud noise from artillery training during military service.  He asserts that he has had tinnitus since military service.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, a June 2005 VA examination indicates that the Veteran has a diagnosis of tinnitus.

The Veteran asserts that his tinnitus began during military service after artillery training in approximately January 1961.  The Veteran's service treatment records reveal that he did not receive complain of or receive treatment for tinnitus during military service.  Nonetheless, the Veteran contends that he was exposed to acoustic trauma from artillery training which led to his tinnitus.  The Veteran's DD Form 214 shows that his military occupational specialty was field artillery.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (2010).  As the Veteran's military duties included artillery training, it is likely that the Veteran was exposed to loud noises during military service.  Thus, noise exposure is consistent with the conditions of his active military service.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

With respect to the issue of whether the Veteran's current diagnosis of tinnitus is related to in-service acoustic trauma, the Board finds that the evidence is at least in equipoise.  The Board notes that there are conflicting medical opinions on the etiology of the Veteran's tinnitus.  

In this regard, a VA examiner in June 2005 provided the opinion that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure in service.  The Veteran reported that the onset of his tinnitus was about three years prior to the exam.  He also indicated that he had post service noise exposure due to farming and hunting.  The examiner explained that due to the Veteran's history of post-service noise exposure as a farmer and hunter, the tinnitus appeared to be post-service in onset.  Thereafter, in December 2005, the Veteran and his wife both clarified that the Veteran had symptoms of tinnitus since military service and the documentation in the examination report that the onset of his tinnitus was approximately three years prior to the examination was a misunderstanding.  The lay statements indicate that the Veteran meant he became aware that he was able to apply for service connection for tinnitus approximately three years prior to the June 2005 VA examination.  The Veteran's wife also indicated that she noticed the Veteran's hearing impairment soon after he was discharged from military service.   As the June 2005 VA examiner based his opinion on inaccurate information with respect to the Veteran's contention of the onset of his tinnitus, the Board finds that the opinion is of low probative value.  

Thereafter, the Veteran was provided with another VA opinion in March 2006 to address the clarification made by the Veteran.  After a review of the claims file, the March 2006 VA examiner noted that it was unknown when the Veteran's tinnitus was first noticed.  She observed that the Veteran's hearing was within normal limits on discharge.  The examiner provided the opinion that it is less likely than not that the Veteran's tinnitus is the result of military service based on the above information.  The Board notes that the March 2006 VA examiner did not discuss or address the lay statements from the Veteran and his wife regarding the onset of tinnitus.  Therefore, the Board finds that the March 2006 VA opinion is of low probative value.

In contrast, a private audiologist submitted a letter dated in February 2010 providing the opinion that it is as likely as not that the Veteran's tinnitus started during the stated time while in service.  The Veteran informed the audiologist that his tinnitus in both ears began during training as a cannoneer in the artillery during military service.  The audiologist explained that noise exposure can cause tinnitus due to the effect it has on the ear's outer hair cells.  He also noted that an individual can have tinnitus without any measurable hearing loss.  The audiologist explained that tinnitus is mainly a subjective symptom and there is no current objective testing to verify its presence.  He went on to state that the basis for this appeal relies strictly on the Veteran's statements and those of his wife of when tinnitus began since there is no medical evidence of when it occurred in his service file.  Therefore, based on the Veteran's noise exposure during service and the statements from the Veteran and his wife regarding the onset of tinnitus, the audiologist concluded that it is as likely as not that his tinnitus started during service.  

The Board notes that the private audiologist relied on the statements of the Veteran and his wife to form his opinion on the etiology of the Veteran's tinnitus.  In this case, the Board finds the Veteran's statements that he was exposed to loud noises in service and that he had tinnitus since military service to be competent and credible.  Lay persons are competent to testify as to the frequency and severity of the observable symptoms of a condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Lay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'," quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The June 2005 VA examination indicated that the Veteran reported that the onset of tinnitus was in 2002.  However, the Veteran and his wife explained that there was a misunderstanding and that the Veteran meant he became aware he could seek service connection for his tinnitus about three years prior to the examination.  The Veteran clarified that the onset of his tinnitus was in service.  Except for the documentation in the June 2005 VA examination report, the record shows that the Veteran has consistently reported that he had tinnitus in service and he had problems with tinnitus since military service.  This was further supported by statement from his wife.  Thus, in general, the Veteran's reported statements to the private audiologist are not contradicted by the evidence in the claims file.  Accordingly, the audiologist was not relying on inaccurate facts when he provided the favorable opinion and therefore, the Board finds the opinion to be credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (indicating the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility).  

In conclusion, the evidence is at least in equipoise on whether the Veteran's tinnitus is related to noise exposure during military.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus was incurred during active military service.  Thus, the claim of entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


